Citation Nr: 0600220	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  94-30 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
arthritis of the thoracic and lumbar spine prior to April 23, 
2001.  

2.  Entitlement to a rating in excess of 20 percent for 
arthritis of the thoracic spine from April 23, 2001.  

3.  Entitlement to a rating in excess of 20 percent for 
arthritis of the lumbar spine from April 23, 2001, to 
September 26, 2003.  

4.  Entitlement to a rating in excess of 40 percent for 
arthritis of the lumbar spine from September 26, 2003.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
February 1961 and from June 1963 to June 1966.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).  In that decision, the RO continued a 20 percent rating 
for the veteran's service-connected arthritis of the thoracic 
and lumbar spines.  The veteran perfected his appeal of that 
decision, and in a decision dated in August 1999, the Board 
concluded that the criteria for an evaluation in excess 
of 20 percent for arthritis of the thoracic and lumbar spine 
had not been met.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In an order dated in June 2000, 
the Court vacated the August 1999 Board decision and granted 
a joint motion of the parties to remand the case to the Board 
for additional development and an expanded discussion of its 
decision.  The Board remanded the case to the RO in November 
2000.  While the case was in remand status, the RO issued a 
February 2003 rating decision in which it assigned separate 
ratings for the lumbar and thoracic spine arthritis effective 
April 23, 2001, with a 20 percent rating for arthritis of the 
lumbar spine and a 10 percent rating for arthritis of the 
thoracic spine.  The RO returned the case to the Board in 
March 2004.  

In May 2004, the Board remanded the case to the RO for 
additional development and consideration of revised VA rating 
criteria for disabilities of the spine that became effective 
September 26, 2003.  In a decision dated in June 2005, a 
Decision Review Officer at the RO granted an increased rating 
from 20 percent to 40 percent for arthritis of the lumbar 
spine, effective September 26, 2003, and granted an increased 
rating from 10 percent to 20 percent for arthritis of the 
thoracic spine, effective April 23, 2001.  The case is now 
before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence needed to substantiate his claims and notice of what 
evidence he should provide and what evidence VA would obtain; 
in addition, VA has provided examinations to assist in 
substantiating the claims.  

2.  The veteran's service-connected thoracic spine disability 
has been manifested by arthritis, muscle spasm and limitation 
of motion but not ankylosis; the preponderance of the 
evidence is against a finding of intervertebral disc syndrome 
(IVDS) due to disc disease of the thoracic spine productive 
of any functional impairment.

3.  The preponderance of the medical and X-ray evidence is 
against the presence of a vertebral deformity in the thoracic 
spine.  

3.  Prior to September 26, 2003, the veteran's service-
connected lumbar spine disability was manifested primarily by 
X-ray evidence of degenerative arthritic changes, disc 
disease and spondylolisthesis; complaints of continuing back 
pain, no more than moderate limitation of motion of the 
lumbar spine, some instability requiring a back brace and 
occasional radiation of pain into the right lower extremity; 
the preponderance of the evidence is against incapacitating 
episodes of IVDS having a total duration of more than 2 weeks 
or more than overall moderate IVDS.

4.  From September 26, 2003, the veteran's service-connected 
lumbar spine disability has been manifested primarily by 
arthritis and disc disease, scoliosis, spondylolisthesis, the 
complaints of continuing back pain with radiation, moderate 
to severe limitation of motion, and muscle spasm; there is no 
medical evidence of ankylosis of the thoracolumbar spine; the 
preponderance of the competent evidence is against more than 
severe IVDS or any other associated objective neurologic 
abnormalities warranting a separate compensable rating, 
including, but not limited to, bowel or bladder impairment; 
there is no medical evidence to show incapacitating episodes 
of IVDS requiring physician-prescribed bed rest. 


CONCLUSIONS OF LAW

1.  A separate 10 percent rating for arthritis of thoracic 
spine prior to April 23, 2001, is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5291 (2001).  

2.  The criteria for a rating in excess of 20 percent for 
arthritis of the thoracic spine from April 23, 2001, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5291, 5293 
(prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5242, 5243 (effective from September 26, 2003).  

3.  The criteria for an additional 10 percent rating for a 
vertebral deformity of the thoracic spine have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (prior to September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235 (effective from September 26, 
2003).  

4.  The criteria for a rating in excess of 20 percent for 
arthritis of the lumbar spine prior to September 26, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5292, 5293, 5295 (prior to September 26, 2003).  

5.  The criteria for a rating in excess of 40 percent for 
arthritis of the lumbar spine from September 26, 2003, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5292, 5293, 5295 (prior to September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5237, 5239, 5242, 5243 
(effective from September 26, 2003).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2005), eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Further, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
attorney have been provided with a statement of the case and 
supplemental statements of the case that discuss the 
pertinent evidence and the laws and regulations related to 
the claims, and those documents notified them of the evidence 
needed by the veteran to prevail on the claim.  In addition, 
by way of the RO's May 2004, January 2005, and March 2005 
letters, VA advised the veteran of the evidence needed to 
substantiate his claims and offered to assist him in 
obtaining any relevant evidence.  

While the May 2004 letter spoke initially of reopening a 
previously denied service connection claim, which was not the 
case here, it did in later discussion notify the veteran that 
to establish entitlement to an increased evaluation for his 
service connected disability, the evidence must show that his 
service-connected disability had increased in severity.  In 
the January 2005 letter, the RO again specifically notified 
the veteran that to establish entitlement to an increased 
evaluation for his lumbar and thoracic spine service-
connected disabilities, the evidence must show that the 
conditions had worsened.  In the January 2005 letter, the RO 
requested that the veteran identify and provide release 
authorizations for all health care providers from which he 
had received treatment for his service-connected disabilities 
since March 2001.  The RO notified the veteran that VA is 
responsible for getting relevant records from any Federal 
agency and would make reasonable efforts to get relevant 
records not held by a Federal agency.  The RO notified the 
veteran that he must provide enough information about his 
records so that VA could request them from the person or 
agency that has them.  The RO advised the veteran that it was 
his responsibility to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  

In the March 2005 letter, the RO notified the veteran that if 
there were additional records he felt should be considered, 
he should submit or identify the records, with any necessary 
release authorizations, so that VA could obtain the records 
for him.  The RO again advised that veteran that it was his 
responsibility to make sure VA received all requested records 
that were not in the possession of a Federal department or 
agency.  In both the January 2005 and March 2005 letters, the 
RO requested that the veteran let VA know if there was any 
other evidence or information that he thought would support 
his claims.  In each letter, the RO requested that the 
veteran send any evidence in his possession that pertained to 
his claims.  

While the required notice was not provided prior to the 
initial decision in this case, the claim that initiated the 
appeal was decided in 1993, which was years before enactment 
of the VCAA in November 2000.  Further, notice was complete 
prior to the most recent transfer of the veteran's case to 
the Board in September 2005, and the content of the notice 
complied fully with the requirements of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159.  After notice was provided, the 
veteran was provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  The veteran has had multiple opportunities to 
submit and identify evidence and has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claims by VA.  The Board finds that the 
failure to provide the veteran with the specific types of 
notice outlined in the VCAA prior to the initial unfavorable 
determination has not harmed the veteran and that no useful 
purpose could be served by remanding the case on that 
account.  See 38 U.S.C.A. § 7261(b) (West 2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  All the VCAA requires is 
that the duty to notify is satisfied and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), and 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Relative to the duty to assist, the veteran did not request 
assistance in obtaining any information or evidence, and in 
response to the January 2005 letter in which the RO requested 
that the veteran identify medical care providers from which 
he had received treatment for his lumbar or thoracic spine 
disorder since March 2001, the veteran's attorney said that 
the veteran had no additional evidence to provide and 
requested that the RO expedite readjudication of the issue of 
increased compensation for a lumbar and thoracic spine 
disorder.  As to any duty to provide an examination and/or 
seek a medical opinion, the Board notes that in the case of a 
claim for disability compensation, the assistance provided to 
the claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran underwent VA examinations in June 1997, 2001, and 
2005.  The Board finds these examinations, along with other 
medical evidence of record, which includes VA outpatient 
records and a statement from a private physician, provide 
sufficient findings upon which to determine the veteran's 
entitlement to increased ratings for his service-connected 
arthritis of the thoracic and lumbar spine at various times 
during the rating period.  The Board notes that at his most 
recent VA examination in April 2005, the veteran reported 
that he had been turned down for Social Security disability 
benefits within the past year.  There is no claim that any 
records relied upon for this decision are relevant to any of 
the issues on appeal.  On the contrary, the veteran's 
attorney has requested that the veteran's claim (which stems 
from an RO decision more than 12 years ago) be expedited.  In 
view of the foregoing and as the several VA examinations 
performed in recent years, to include  a very thorough 
evaluation in April 2005, have been  adequate for rating 
purposes, it is the judgment of the Board that consideration 
of the appeal should not be further delayed to obtain records 
from the Social Security Administration.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant evidence has 
been obtained for determining the merits of the veteran's 
claim.  The Board finds that no further assistance to the 
veteran is required.  

Background

Service medical records show that in July 1955 the veteran 
was referred for X-rays of the lumbar spine because of 
complaints of low back pain, which he reported he had had 
since entering service.  X-rays of the lumbar spine revealed 
failure of fusion of the transverse process of L1 on both 
sides.  The radiologist said he noted no other bony 
abnormalities.  The veteran was hospitalized in 
September 1955, having been admitted from sick call because 
his back was painful.  The admission authorization noted 
there had been many visits with complaints of a backache.  
The veteran reported intermittent pain in the mid lumbar area 
with radiation around to the right for about one year.  He 
said it was worse when riding in a truck or after heavy 
lifting.  On examination, there was pain on flexion and 
extension, on left lateral flexion, and on rotation to the 
left.  Neurological examination was negative.  The impression 
was strain of muscles supporting the lumbar spine.  The 
veteran was discharged to duty after five days.  The final 
diagnosis was observation, surgical (suspected herniated 
disc, mid lumbar area, not found).  

In addition, chronological records of medical care show that 
the veteran was seen in November 1957 with complaints of 
bilateral pain in the small of his back for one day.  He said 
there was no radiation of the pain.  After examination, the 
impression was back strain.  The service medical records 
include no entries concerning the veteran's back during his 
second period of active service, including during his 
separation examination in June 1966.  

The RO received the veteran's service-connection claim 
concerning his back in November 1967.  In a report dated in 
March 1968, a private physician said that the veteran was 
seen in February 1968 for a current status report and that 
his diagnosis was spondylolysis, L4 vertebra.  The physician 
stated that the veteran reported that sometime in 1967 his 
back became severe from lifting and twisting such that he 
stopped his previous work and became a motel operator.  He 
complained of discomfort in his lower lumbar region radiating 
into the lower thoracic region and then around into his lower 
abdomen.  There was no radiation into the lower legs.  The 
physician reported there was full range of motion of the back 
and negative straight leg raising.  The veteran was able to 
walk on his heels and toes without difficulty.  

In a letter dated in March 1968, a private physician stated 
that he had examined the veteran on that date and that the 
veteran reported that the previous summer he had worked in 
construction but had to stop because of increased difficulty 
with his back.  The physician noted that a diagnosis of 
spondylolysis of L4 had been made in the past.  The veteran 
presently reported constant aching through the small of his 
back sometimes radiating upward in the back, never radiating 
into his legs.  On examination, range of motion was normal 
with pain on hyperextension.  There was tenderness over the 
lumbar spine in the region of L4 and L5, without palpable 
muscle spasm.  

At a VA examination in May 1968, clinical examination 
revealed no limitation of motion of the back.  There was 
X-ray examination of the cervical, thoracic, and lumbosacral 
spine, and of the bony pelvis and proximal femurs.  The 
radiologist's impression was hypertrophic osteoarthrotic 
lipping, distal two thirds of the thoracic spine and L1, L2.  

In a rating decision dated in June 1968, the RO granted 
service connection for hypertrophic osteoarthritis of the 
thoracic and lumbar spine with a 10 percent rating effective 
from the date of receipt of the veteran's claim in November 
1967.  

At a VA examination in March 1976, the veteran complained of 
pain and soreness in his lower and upper back.  On forward 
flexion, the veteran's finger tips reached four inches above 
the floor, and the physician ordered X-rays of the entire 
spine.  In the April 1976 VA X-ray report, the radiologist 
stated that the entire spine was examined and that multiple 
projections revealed normal cortical and trabecular pattern, 
vertebral body contour, and intervertebral spacing.  He said 
there was no evidence of ancient or recent fractures.  The 
radiologist stated there was minimal osteophytic development 
in the dependent portion of the fourth lumbar vertebra and 
said that facet arthroids in the lumbar area appeared 
satisfactory.  The clinical diagnosis by the physician who 
ordered the X-rays was normal spine, entire, per X-rays.  

At a VA examination in October 1978, the veteran complained 
of pain and soreness in his upper and lower back.  He said 
that if he sat too long or if he stood for a few minutes, he 
had tremendous pain in his back and pelvis.  On examination, 
the physician noted that the veteran was wearing a chair back 
brace and used a cane.  Examination of the lumbar spine 
showed contour flattening of the lumbar curve.  There was 
tenderness in the right upper trapezius, and there was muscle 
spasm in the right dorsal-lumbar area.  There was flexion to 
80 degrees, extension to 30 degrees, lateral flexion to 
35 degrees, and rotation to 30 degrees.  There was right 
straight leg raising to 90 degrees and left straight leg 
raising to 85 degrees.  

In an October 1978 VA X-ray report the radiologist said 
degenerative change was present in the dorsal spine.  He 
noted anterior wedging from D6 to D9 vertebral bodies, which 
he said might be related to previous trauma.  On review of 
X-rays of the lumbar spine, the radiologist said there was 
evidence of spondylolysis between L4 and L5, bilaterally.  
There was no definite evidence of spondylolisthesis.  The 
radiologist reported that minimal degenerative change was 
present in the lumbar spine with bony spurring.  

In a rating decision dated in December 1978, the RO granted 
an increased rating from 10 percent to 20 percent, and the 
veteran appealed to the Board.  In a decision dated in 
October 1980, the Board denied an increased rating for the 
veteran's service-connected hypertrophic osteoarthritis of 
the thoracic and lumbar spine.  With the exception of a 
temporary total rating based on hospitalization, the RO 
thereafter continued the 20 percent rating.  

Following an increased rating claim filed in May 1988, the RO 
continued the 20 percent rating in a rating decision dated in 
August 1988, and the veteran appealed to the Board.  In a 
decision dated in January 1990, the Board considered the 
relevant medical evidence of record, which included a report 
of a July 1988 VA examination, which showed flexion of the 
lumbar spine was to 85 degrees, extension was to 20 degrees, 
lateral flexion was to 25 degrees, and rotation was to 
30 degrees.  X-ray studies of the thoracic spine showed 
small, degenerative, hypertrophic, marginal osteophytes 
arising from the lower dorsal vertebrae.  There was minimal 
compression deformity involving the 9th and 11th vertebrae.  
An X-ray study of the lumbosacral spine showed spondylolysis 
at the fourth lumbar vertebral level with a first degree 
spondylolisthesis of the fourth lumbar vertebra over the 
fifth.  There was severe spondylosis with severe narrowing of 
the disc space between L4 and L5 with sclerosis and vacuum 
phenomenon and osteophytes.  The examination diagnosis was 
degenerative arthritis of the thoracic and lumbar spine with 
minimal compression deformity of the 9th and 11th thoracic 
vertebrae and grade I spondylolisthesis of L4/L5 and severe 
L5/L5 disc space narrowing.  In its discussion, the Board 
pointed out that service connection was not in effect for the 
compression deformities shown on thoracic spine X-rays.  
Based on the finding of no more than slight limitation of 
motion and subjective complaints of pain, the Board denied 
the increased rating claim for the veteran's service-
connected hypertrophic arthritis of the thoracic and lumbar 
spine.  

VA outpatient records show that the veteran reported to an 
orthopedic clinic in April 1992, but came on the wrong day.  
The plan was for the veteran to return for discussion of 
possible spine surgery for degenerative disc disease and 
spondylolisthesis.  An X-ray study of the lumbar spine showed 
marked degenerative disc disease at the L4 - L5 level with 
vacuum phenomenon.  There was grade I spondylolisthesis as 
well as spondylolysis at this level.  There were small 
fragments posterior to the inferior aspect of L4, which had 
been noted in prior X-rays in May 1991.  A July 1992 VA MRI 
study of the lumbar spine showed moderate degenerative 
hypertrophy of the facet joints at L3, L4 and very slight 
degenerative desiccation of the disc space.  There were 
marked degenerative changes in the disc space at L4, L5 with 
desiccation narrowing and spur formation.   There was first 
degree spondylolisthesis of L4 over L5 anteriorly with marked 
degenerative changes in and about the facet joints.  L4 -L5 
showed degenerative desiccation of the disc space with slight 
disc space but only mild degenerative changes in the facet 
joints with distortion of the lateral recess and proximal 
narrow foramina.  In September 1992, the veteran was issued a 
transcutaneous electrical nerve stimulation (TENS) unit for 
pain control to the involved area of chronic pain.  

A VA hospital discharge summary shows that the veteran was 
hospitalized in December 1992 with a history of cough and 
progressively worsening shortness of breath.  The veteran 
complained of vague chest pains that occurred with either 
deep breath or cough and remained hospitalized for a week.  
On physical examination, the physician detected no 
restriction of major joint movements.  Along with congestive 
heart failure secondary to chronic obstructive pulmonary 
disease, the final diagnoses included degenerative joint 
disease of various joints.  

Outpatient records show continuing treatment for various 
disabilities.  In July 1993, the veteran complained of severe 
pain in the mid back that had lasted 24 to 36 hours.  He 
requested a new back brace.  On examination of the spine, 
there was tenderness in the low back.  The assessment 
included chronic back pains.  The plan was to provide the 
veteran with a new back brace.  

In a rating decision dated in August 1993, the RO continued 
the 20 percent rating for arthritis of the thoracic and 
lumbar spines.  The veteran's disagreement with that decision 
led to this appeal.  

A VA X-ray study of the lumbosacral spine done in September 
1993 showed narrowing at the L4 - L5 disc space with rim 
osteophytosis, sclerosis and grade I anterolisthesis of L4 
and L5 with lysis.  The radiologist said this was not 
significantly changed from the previous study of April 1992.  

At a VA examination in January 1997, the veteran complained 
of pain that traveled down to the right knee on occasion.  It 
was also noted that he wore a back brace.  The physician 
reported that the veteran was six feet tall and weighed 298 
pounds; he noted that the veteran was overweight.  In 
addition, the physician stated that the musculature of the 
veteran's back was poorly developed.  On examination, range 
of motion was forward flexion to 80 degrees, backward 
extension to 25 degrees, right and left lateral flexion to 
20 degrees with lateral flexion causing pain, right and left 
rotation to 30 degrees without pain.  The physician said 
there were no sensory deficits in the lower extremities.  The 
diagnosis was mechanical back pain syndrome, no significant 
evidence of spinal stenosis or nerve root compression.  The 
radiologist's impression following VA X-rays of the 
lumbosacral spine in January 1997 was localized arthritic 
changes at L4 - L5, with joint space narrowing and vacuum 
phenomena as well as first degree spondylolisthesis.  

At a VA neurology examination in January 1997, the veteran 
stated that he had some pain going down the right sacroiliac 
area, and at times extending down to the knee.  After 
examination, the diagnosis was mild numbness of the back of 
the right thigh and knee.  Pinprick sensation was entirely 
normal, and the physician said he could elicit no motor or 
sensory deficit other than the occasional episodes of 
shooting pain.  He said there did not appear to be any 
clinical symptoms relative to any nerve conduction 
abnormalities. The physician did not believe that the 
veteran's claimed bowel incontinence was secondary to cord 
compression or abnormality due to corda equina compression.  
In another report for rectum and anus, the physician noted 
that the veteran reported that he occasionally noted that he 
soiled himself during the night and from time to time had 
small amounts of fecal leakage when he got up in the morning.  
After this examination, the physician concluded that this 
pattern was not consistent with cord compression and that the 
veteran did not have loss of sphincter control due to 
neurological involvement of the corda equina or the spinal 
cord.  

The veteran underwent a VA electromyography study in February 
1997.  After the testing, the impression was right S1 
radiculopathy, possible left S1 radiculopathy.  

In a letter dated in August 2000, a private physician stated 
that the veteran had spinal degeneration and injury 
especially to the lumbosacral spine, which was unstable and 
required the wearing of a brace most of the time.  

At a VA outpatient nursing intake interview in September 
2000, the veteran complained of pain in his entire back and 
both knees.  He rated the pain as a six.  He also reported a 
pain level of seven in his shoulders and back when he was 
seen for a seating clinic assessment in a VA physical 
medicine and rehabilitation service clinic in October 2000.  
When seen in a VA medical clinic in February 2001, the 
veteran complained of chronic back and knee pain.  He was 
referred to prosthetics for a back brace.  

At a VA examination in April 2001, the veteran complained of 
continuing low back pain and also complained of pain 
affecting his upper back.  On examination, the physician 
noted that the veteran was an extremely obese individual.  
The veteran could bend forward from 0 to 70 degrees with no 
pain.  The physician said it was difficult for the veteran to 
bend beyond this because of his abdominal obesity and pain in 
his right knee joint.  There was right and left lateral 
flexion to 30 degrees, with some pain beyond 30 degrees on 
each side.  With backward bending the veteran had severe pain 
in the low back, with extension to 10 degrees.  Beyond 
10 degrees, he had pain in the back, which he rated about six 
or seven.  There was straight leg raising to 45 degrees on 
the right with pain in the low back.  On the left, there was 
straight leg raising to 55 degrees beyond which the veteran 
had pain in the low back and left pelvic area.  X-rays of the 
lumbosacral spine showed degenerative spondylolisthesis at 
the L4 - L5 junction with marked disc narrowing and prominent 
osteophytes at this level.  X-rays of the thoracic spine 
showed marked degenerative arthritis of the mid and lower 
thoracic spine.  After review of the X-rays, the pertinent 
clinical impression at the April 2001 VA examination was 
degenerative arthritis in the lumbar and thoracic spine.  The 
physician said there was no clinical evidence of peripheral 
neuropathy or radiculopathy.  

Outpatient records show that at a VA neurology consultation 
in July 2001, the veteran was noted to have a history of 
having developed numbness in the lower extremities in 1997 
when he underwent coronary artery bypass grafting and part of 
his veins in both legs were harvested for the procedure.  He 
was also noted to be diabetic with records showing he was not 
controlled.  In addition, he was noted to have multiple joint 
disease with exploratory surgery to the right knee and 
chronic lumbar pains.  On examination, there was atrophy of 
the right lower leg from disuse, ankle jerks were diminished, 
and response to pinprick was intact in both lower 
extremities.  The veteran's gait was hobbling, which the 
physician said was due to back problems and right knee post-
surgery effect.  

In an examination request dated in July 2001, the RO noted 
that the remand from the Court had been based in part on VA's 
failure to consider the veteran for an additional 10 percent 
evaluation under the provisions of Diagnostic Code 5285 for 
vertebral fracture.  The RO noted that the veteran's attorney 
had cited an October 1978 VA X-ray report that noted minimal 
anterior wedging of D6-D9.  The RO stated that the April 2001 
VA examination raised the question of whether the veteran has 
a vertebral body deformity that can be attributed to an in-
service back injury or his long history of hypertrophic 
arthritis of the thoracic and lumbar spines.  

VA X-rays of both hips taken in August 2001 incidentally 
showed marked degenerative arthritis involving the L4 - L5 
and L5 - S1 levels.  August 2001 VA X-rays of the thoracic 
spine showed marked degenerative arthritis in the mid and 
lower thoracic spine with large anterior and lateral 
osteophytes and some intervertebral disc space narrowing at 
several levels.  The impression was marked degenerative 
arthritis mid and lower thoracic spine.  

The VA physician who conducted the April 2001 VA examination 
dictated an addendum report in August 2001.  He stated that 
on the question of the vertebra spine deformity, the veteran 
has degenerative arthritis of the lumbar and lower thoracic 
vertebra by X-ray and therefore the vertebra spine deformity 
was attributed to his long history of hypertrophic arthritis 
of the spine, including cervical spine.  

At a VA physical medicine and rehabilitation medicine 
outpatient visit in November 2001, the veteran reported low 
back pain, which he rated as six to seven on a scale of ten.  
At a medical clinic visit in February 2002 the veteran 
complained of chronic back pain, and in March 2002 he 
complained of intermittent back pain.  

In April 2005, VA X-rays of the thoracic spine showed multi-
level degenerative joint disease primarily localized to the 
mid and lower thoracic segments.  The radiologist stated that 
he saw no definite evidence of any frank compression 
deformities.  X-rays of the lumbar spine revealed a 
spondylolisthesis of L4 on L5 of less than grade I.  There 
was disc space narrowing at the level of L4 - L5 and L5 - S1, 
posteriorly.  The radiologist noted an early vacuum 
phenomenon at the disc space of L3 - L4 along with marginal 
osteophyte formation to include L3 - L4 - L5.  The 
radiologist also noted a mild dextroscoliotic curve of the 
lumbar spine with the apex of the curve localized to 
approximately L4 - L5.  

At a VA examination in April 2005, the veteran reported a 
dull aching pain on a daily basis in the lower lumbar and mid 
thoracic areas and into the upper cervical spine area.  He 
rated his pain as a five to a seven.  He said it sometimes 
radiated down the right buttocks and down to the lateral leg.  
He also reported he had the pain at rest.  The examiner noted 
that the veteran had difficulty standing, mainly because of 
his knees.  When asked about flare-ups, the veteran said that 
at least one time in the past year his back pain had been a 
ten.  He said that during that time he rested and used heat 
and ice.  

On clinical examination, the veteran had triggers from T4 to 
T10, and over the lumbar paravertebral area he had triggers 
from L1 to L5.  He had particular triggers of the right and 
left trapezius, the mid thoracic, and the lumbar junctions.  
Forward flexion of the lumbar spine was 40 degrees of 
90 degrees with fatigability, lack of endurance of repetitive 
use at 20 to 40 degrees due to pain and spasm.  Extension of 
the lumbar spine was 10 degrees of 30 degrees with 
fatigability and pain throughout and lack of endurance due to 
spasms.  Right lateral flexion was 10 degrees of 30 degrees, 
and left lateral flexion was 15 degrees of 30 degrees, with 
spasms throughout each range, and there was lack of endurance 
with fatigability.  The examiner noted the veteran was of 
obese habitus and that this limited the preciseness of the 
goinometric measure.  The examiner stated that lateral 
rotation was avoided out of concern for the veteran's falling 
due to his instability with his knees.  The examiner noted 
that vibratory sensorium was reduced at the ankles and intact 
at the knees.  Monofilament sensorium was intact at the 
dermatomes.  Proprioception was difficult to assess.  

The clinical impression included lumbar hypertrophic 
arthritis and thoracic hypertrophic arthritis.  The examiner 
stated that spondylolisthesis of the lumbar spine was most 
likely related to arthritis of the lumbar spine and that the 
claims file, history, and examination supported this finding.  
The examiner also stated that scoliosis of the lumbar spine 
was most likely related to lumbar spine arthritis and that 
the history, clinical examination, and X-rays supported this 
finding.  

Analysis

Pertinent law and regulations

(i) Increased disability ratings - in general 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran. 38 C.F.R. 
§ 4.3 (2005).  While the veteran's entire history is reviewed 
when making a disability determination, where service 
connection has already been established and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2005).  

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2005).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  Esteban v. Brown, 
6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. 
App. 203 (1993).  

During the pendency of this appeal, VA amended the Rating 
Schedule with respect to the rating criteria for disabilities 
of the spine.  Effective September 23, 2002, VA revised the 
criteria for evaluating spinal disorders under Diagnostic 
Code 5293, intervertebral disc syndrome.  67 Fed. Reg. 54345-
49 (2002).  VA again revised the criteria for evaluating 
spine disorders, effective September 26, 2003.  67 Fed. Reg. 
51455-58 (2003).  

The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria to determine 
whether the disability warrants an increased evaluation.  
VA's General Counsel has determined that the amended rating 
criteria, if favorable to the claim, may be applied only for 
periods from and after the effective date of the regulatory 
change.  The veteran does, however, get the benefit of having 
both the old and new regulations considered for the period 
after the effective date of the change.  See VAOPGCPREC 3-00.  
That guidance is consistent with the longstanding statutory 
law, to the effect that an increase in benefits cannot be 
awarded earlier than the effective date of the change in law 
pursuant to which the award is made.  See 38 U.S.C.A. 
§ 5110(g) (West 2002).  

(ii) Rating musculoskeletal disabilities

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2005).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2005).  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  A 
precedent opinion of the VA General Counsel, VAOPGCPREC 36-
97, held that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with nerve injury may 
cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

Under Diagnostic Code 5010, arthritis due to trauma, and 
substantiated by X-ray findings, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2005).  Diagnostic Code 5003 provides that 
degenerative arthritis (hypertrophic or osteoarthritis), if 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups such a condition is rated as 10 percent 
disabling.  Such a condition is to be rated as 20 percent 
disabling if there is X-ray evidence of involvement of 2 or 
more major joints, or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

38 C.F.R. § 4.71a, Diagnostic Code 5003 further provides that 
the 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion and that the 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be utilized 
in rating conditions listed under Diagnostic Codes 5013 to 
5024, inclusive.

For the purpose of rating disability from arthritis, the 
cervical vertebrae, the dorsal (thoracic) vertebrae, and the 
lumbar vertebrae are considered groups of minor joints, 
ratable on a parity with major joints.  38 C.F.R. § 4.45.  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

On review of the record, the Board notes that the VA 
physician who examined the veteran in April 2001 stated that 
he would attribute any vertebral deformity to the veteran's 
long history of hypertrophic arthritis of the spine.  In 
addition, the April 2005 VA examiner stated that the 
spondylolisthesis and scoliosis of the veteran's lumbar spine 
were most likely related to arthritis of the lumbar spine.  
The Board will therefore consider associated symptoms in its 
evaluation of the veteran's service-connected arthritis of 
the thoracic and lumbar spine.  

In this regard, the Board notes that in supplementary 
information published in the Federal Register in September 
2002 in conjunction with its proposed rule amending the 
Rating Schedule relating to the spine, VA proposed to add 
spondylolisthesis to the Rating Schedule.  VA explained that 
spondylolisthesis or segmental instability is slipping of all 
or part of one vertebra froward on another vertebra that may 
compress spinal nerves.  See 67 Fed. Reg. 56509, 56510 (Sept. 
4, 2002).  VA also explained that because the thoracic and 
lumbar segments of the spine ordinarily move as a unit, it is 
clinically difficulty to separate the range of movement of 
one from the other.  Id. at 56512.  In any event, the Board 
is precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996).  Therefore, to the extent that the veteran's 
back symptoms are not distinguished by examiners, the Board 
will generally treat them as part of the service-connected 
arthritis of the thoracic and lumbar spine.  

The Board will initially address ratings for the veteran's 
service-connected thoracic spine disability followed by a 
discussion of his service-connected lumbar spine disability.  

Thoracic spine

Prior to April 23, 2001, the RO rated the veteran's service-
connected arthritis of the thoracic and lumbar spine as 
20 percent disabling under Diagnostic Code 5003 for 
arthritis.  Effective April 23, 2001, the RO assigned a 
separate 20 percent rating for arthritis of the thoracic 
spine under Diagnostic Code 5010 for traumatic arthritis.  

(i) prior to April 23, 2001

The Board notes at the outset that, as service connection is 
in effect for arthritis of the both the thoracic and lumbar 
segments of the spine, consideration must be given to 
separate ratings for each spinal segment, to include the 
period from the date of receipt of the claim to April 23, 
2001.  

As described earlier, Diagnostic Code 5003 essentially 
establishes three methods of evaluating degenerative 
arthritis that is established by X-rays:  (1) when there is a 
compensable degree of limitation of motion, (2) when there is 
a noncompensable degree of limitation of motion, and (3) when 
there is no limitation of motion.  Generally, when documented 
by X-rays, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Read together, Diagnostic Code 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray, is 
deemed to be limitation of motion and warrants the minimum 
compensable rating for the joint, even if there is no actual 
limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).  

Former Diagnostic Code 5291, in effect prior to September 26, 
2003, provided that slight limitation of motion of the dorsal 
(thoracic) segment of the spine warranted a 0 percent 
evaluation; a 10 percent evaluation required either moderate 
or severe limitation of motion.  

Here, although range of motion studies of the thoracic spine 
were not performed at any time during the appeal period prior 
to April 23, 2001, because the evidence clearly shows the 
veteran has arthritis of the thoracic spine, in light of the 
Court's decision in Lichtenfels and the provisions of 
38 C.F.R. § 4.59, a 10 percent rating, that is, the minimum 
(and maximum) compensable rating, is warranted for this 
condition under hyphenated Diagnostic Code 5003-5291 for the 
period prior to April 23, 2001.  There was at that time no 
showing of ankylosis of the thoracic spine, which would 
warrant a 20 percent rating for favorable ankylosis of the 
thoracic spine or a 30 percent rating for unfavorable 
ankylosis of the thoracic spine under Diagnostic Code 5288 as 
in effect prior to September 26, 2003.  

(ii) from April 23, 2001

In the decision review officer (DRO) decision dated in June 
2005, the RO assigned a 20 percent rating for arthritis of 
the thoracic spine under Diagnostic Code 5010, stating that 
a 20 percent evaluation is assigned when X-ray evidence shows 
involvement of two or more major joints or two or minor joint 
groups with occasional incapacitating exacerbations.  It is, 
however, unclear to the Board how the RO arrived at this 
rating.  As noted earlier, the thoracic vertebrae are 
considered a group of minor joints, as are the cervical 
vertebrae and lumbar vertebrae.  The June 2005 DRO decision 
shows that service connection is in effect for arthritis of 
the cervical spine effective April 23, 2001, with its own 
10 percent rating and that the RO separately rated arthritis 
of the lumbar spine from April 23, 2001.  Under the 
circumstances, the 20 percent rating the DRO assigned for 
thoracic spine arthritis does not appear to be compatible 
with Diagnostic Code 5003, which indicates that assignment of 
the 20 percent rating based on X-ray evidence of arthritis of 
two or more minor joint groups with occasional incapacitation 
exacerbations is not be combined with ratings based on 
limitation of motion, the alternative means of rating 
arthritis.  

In any event, given the 20 percent rating assigned for 
arthritis of the thoracic spine from April 23, 2001, the 
Board finds no basis for a higher schedular rating under the 
prior rating criteria.  In this regard, the evidence does not 
show, nor does the veteran contend, that there is unfavorable 
ankylosis of the thoracic spine, which would be required for 
a 30 percent rating under Diagnostic Code 5288.  The Board 
has considered the veteran's continuing complaints of pain in 
the back and the results of the April 2005 VA examination 
where the veteran reported a dull aching pain in the mid 
thoracic area, and the examiner noted "triggers" from T4 to 
T10.  Even with consideration of 38 C.F.R. § 4.40 and § 4.45 
pertaining to functional loss that may occur as a result of 
weakness, fatigability, incoordination, or pain on motion, 
however, the Board cannot find under the applicable rating 
criteria that the veteran's service-connected arthritis of 
the thoracic spine warrants a rating in excess of 20 percent 
from April 23, 2001.  

The Board has also considered whether a rating in excess of 
20 percent for arthritis of the thoracic spine could be 
assigned under the General Rating Formula for Diseases and 
Injuries of the Spine that includes revised rating criteria, 
which became effective September 26, 2003.  Under the revised 
rating criteria, arthritis of the spine is rated under 
Diagnostic Code 5242.  Diagnostic Code 5242 references 
Diagnostic Code 5003, and when read together with 38 C.F.R. 
§ 4.59, provides that degenerative arthritis of the spine, 
here the thoracic spine, is rated under the general rating 
criteria for limitation of motion.  The Board notes that the 
revised rating criteria are in terms of the thoracolumbar 
spine and that consideration of any limitation of motion of 
the thoracic spine would in this case overlap with 
consideration of limitation of motion of the lumbar spine, 
resulting in pyramiding, which is forbidden under 38 C.F.R. 
§ 4.14.  

It is again pertinent to note that in Lichtenfels, the Court 
held that where, as here, the evidence shows that the veteran 
has painful motion of the thoracic spine due to degenerative 
arthritis that is established by X-rays, it is deemed to be 
limitation of motion and warrants the minimal compensable 
rating for the joint, even if there is not actual limitation 
of motion, which supports a 10 percent rating under 
hyphenated Diagnostic Code 5003-5242.  There is clearly no 
basis for a rating higher than the currently assigned 
20 percent rating.  

The Board has considered the veteran's complaints of pain in 
the back and the results of the April 2005 VA examination, 
where the veteran reported a dull aching pain in the mid 
thoracic area.  At that time, the examiner noted "triggers" 
from T4 to T10.  Prior to September 26, 2003, the rating 
schedule did not permit an evaluation of greater than 10 
percent for limitation of motion of the thoracic spine.  
Where a veteran is in receipt of the maximum rating for 
limitation of motion of a joint, the DeLuca provisions do not 
apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  Since 
there is no applicable diagnostic code that provides an 
evaluation in excess of 10 percent for limitation of motion 
of the thoracic spine prior to September 26, 2003, 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 are not applicable.  

From September 26, 2003, even with consideration of 38 C.F.R. 
§ 4.40 and § 4.45 pertaining to functional loss that may 
occur as a result of weakness, fatigability, incoordination, 
or pain on motion, the Board cannot find that the evidence 
provides a basis for a rating in excess of 20 percent for 
arthritis of the thoracic spine under the revised rating 
criteria.  The rating criteria currently in effect recognize 
that the thoracic and lumbar segments move in unison.  See 
38 C.F.R. § 4.71a, Plate V.   The Board will elaborate upon 
this matter in the analysis pertaining to the lumbar spine 
disability below.  

The Board is cognizant of 38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note (3), which allows that if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.  While there is some X-ray evidence of thoracic 
space narrowing, there is no competent evidence to show any 
appreciable symptomatology or functional impairment 
attributed to disc disease of the thoracic spine (versus disc 
disease of the lumbar spine, addressed below).   
 
(iii) vertebral deformity

Finally, the Board notes the June 2000 joint motion to the 
Court referred to anterior wedging of thoracic vertebra shown 
in October 1978 X-rays.  In the joint motion, which was 
granted by the Court, it was stated that the Board should 
consider whether the veteran is entitled to an additional 10 
percent rating under Diagnostic Code 5285 for demonstrable 
deformity of the vertebral body with regard to the thoracic 
spine in light of the X-ray finding of anterior wedging.  

With reference to the prior rating criteria, the Board notes 
that Diagnostic Code 5285 pertains to residuals of vertebral 
fractures.  Under that diagnostic code, residuals of fracture 
of a vertebra warrant a 60 percent rating if there is no 
spinal cord involvement but there is abnormal mobility 
requiring a neck brace (jury mast).  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2000).  In other cases of vertebral 
fracture without spinal cord involvement, residuals of 
vertebral fracture are to be rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  Id.  In 
addition, under the revised rating criteria that became 
effective September 26, 2003, vertebral fracture or 
dislocation is rated under Diagnostic Code 5235 and may be 
assigned a 10 percent rating when there is vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Code 5235 (effective from 
September 26, 2003). 

As outlined earlier in the Background section, in an October 
1978 VA X-ray report, the radiologist noted anterior wedging 
from D6 to D9 vertebral bodies, which he said might be 
related to previous trauma.  Also VA X-ray studies of the 
thoracic spine in July 1988 showed minimal compression 
deformity involving the 9th and 11th thoracic vertebrae.  In 
January 1990, the Board denied a rating in excess 
of 20 percent for the veteran's service-connected 
hypertrophic arthritis of the thoracic and lumbar spine and 
in its discussion pointed out that service connection was not 
in effect for compression deformities shown on thoracic spine 
X-rays.  The service medical records show no vertebral 
fracture

During the current appeal a VA physician, in August 2001, 
stated any vertebral spine deformity would be attributed to 
the veteran's long history of hypertrophic arthritis of the 
spine.  However, the X-ray evidence dated subsequent to the 
1977 and 1978 radiological findings show no anterior wedging 
or compression deformity of any vertebra of the thoracic 
spine.  In this regard, the radiologist's impression 
following VA X-rays of the thoracic spine in April 2001 was 
marked degenerative arthritis of the mid and lower thoracic 
spine without reference to a vertebral deformity.  Also, 
while VA X-rays of the thoracic spine showed marked 
degenerative arthritis in the mid and lower thoracic spine 
with large anterior and lateral osteophytes and some 
intervertebral disc space narrowing at several levels, there 
was again no indication of a vertebral deformity.  In April 
2005, VA X-rays of the thoracic spine showed multi-level 
degenerative joint disease primarily localized in the mid and 
lower thoracic segments but the radiologist specifically 
concluded that there was no definite evidence of any frank 
compression deformities.  

The Board parenthetically notes that, as the rating for the 
veteran's thoracic spine disability has been rated 20 percent 
from April 23, 2001, and the maximum rating for arthritis 
with even severe limitation of motion of this segment of the 
spine warrants no more than a 10 percent rating under the 
applicable rating criteria, the additional 10 percent rating 
that the veteran is now in receipt of would compensate for a 
vertebral deformity either Diagnostic Code 5285 or under the 
revised rating criteria found in Diagnostic Code 5235 for 
vertebral fracture or dislocation.  In any case, in view of 
the foregoing X-ray evidence, the Board finds that the 
preponderance of the competent evidence is against a finding 
of a vertebral deformity warranting a separate compensable 
rating under the above cited legal authority. 

Lumbar spine

Having determined that a separate 10 percent rating may be 
assigned for arthritis of the thoracic spine prior to April 
23, 2001, the appeal concerning the veteran's service-
connected arthritis of the lumbar spine becomes consideration 
of entitlement to a rating in excess of 20 percent for 
arthritis of the lumbar spine prior to September 26, 2003, 
and entitlement to a rating in excess of 40 percent for 
arthritis of the lumbar spine from September 26, 2003.  

(i) prior to September 26, 2003

As has been repeated throughout the decision, Diagnostic Code 
5003 provides that with X-ray evidence of arthritis and 
compensable limitation of motion, degenerative arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  Under 
the rating criteria in effect prior to September 26, 2003, 
slight limitation of motion of the lumbar spine warranted a 
10 percent rating, moderate limitation of motion warranted a 
20 percent rating, and severe limitation of motion warranted 
a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  

Other diagnostic codes under which a low back disability 
could be rated included former Diagnostic Code 5295 for 
lumbosacral strain.  A 20 percent rating was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002).  Severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwatie's 
sing, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion warranted a 
40 percent rating.  Id.  

There is X-ray evidence of definite disc disease of the 
lumbar spine and it is clear in reviewing the RO's finding 
that this is part of the veteran's service-connected back 
disability.  Thus, the criteria for rating disc disease or 
intervertebral disc syndrome are applicable.  Prior to 
revisions that became effective in September 2002, Diagnostic 
Code 5293 provided that a 20 percent rating required moderate 
intervertebral disc syndrome, with recurring attacks.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  
Intervertebral disc syndrome producing severe disability with 
recurring attacks and little intermittent relief warranted a 
40 percent rating, while intervertebral disc syndrome that 
resulted in pronounced disability with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief warranted a 60 percent 
rating.  Id.  

Under an amendment to the Rating Schedule effective September 
23, 2002, the rating formula for evaluating intervertebral 
disc syndrome was changed.  Under Diagnostic Code 5293, as 
amended, intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either on the total duration of 
incapacitating episodes over the past twelve months, or by 
combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  The revised criteria 
provide that a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks per year.  A 40 percent 
rating requires that the disability be productive of 
incapacitating episodes having a total duration of at least 
four but less than six weeks per year.  Finally, a maximum 60 
percent rating is available when the condition is manifested 
by incapacitating episodes having a total duration of at 
least six weeks but less than twelve weeks per year.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).  

For purposes of evaluations under revised Diagnostic Code 
5293 (now 5243), an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly or nearly so.  See 67 
Fed. Reg. 54,345, 54,349 and Note (1) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 and Note (1) (2003)).  

As noted above, effective September 26, 2003, VA again 
revised the criteria for rating spinal disorders.  These 
revisions consist of a new rating formula termed General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula) and encompass such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  The new diagnostic code numbers are 
Diagnostic Codes 5235-5243 and include Diagnostic Code 5237 
for lumbosacral or cervical strain, Diagnostic Code 5239 for 
spondylolistheis or segmental instability, Diagnostic Code 
5242 for degenerative arthritis, and Diagnostic Code 5243 for 
intervertebral disc syndrome.  As noted, effective 
September 26, 2003, the diagnostic code number for 
intervertebral disc syndrome is Diagnostic Code 5243, and it 
is to be rated either under the General Rating Formula or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  The Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
effective September 26, 2003, is the same as the criteria for 
incapacitating episodes under the prior Diagnostic Code 5293 
in effect as of September 23, 2002.  

Review of the General Rating Formula shows that it states 
that with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease, a 10 percent 
evaluation is warranted for:  forward flexion of the 
thoracolumbar spine that is greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted for:  forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation may be assigned in cases of unfavorable 
ankylosis of the entire thoracolumbar spine.

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  

On review of the record, the Board finds that prior to 
September 26, 2003, veteran's service-connected lumbar spine 
disability was manifested primarily X-ray evidence of 
degenerative changes, complaints of continuing back pain, 
slight limitation of motion of the thoracolumbar spine, some 
instability requiring a back brace, and occasional radiation 
of pain into the right lower extremity.  

In particular, the demonstrated limitation of motion of the 
back at the January 1997 VA examination can be regarded as no 
more than slight limitation of motion with flexion to 
80 degrees, extension to 25 degrees, right and left lateral 
flexion to 20 degrees, and right and left rotation to 
30 degrees.  The Board acknowledges that there was some 
deterioration in range of motion by the time of the April 
2001 VA examination when extension to was limited to 
10 degrees.  At the same time there was right and left 
lateral flexion to 30 degrees with some pain beyond 
30 degrees on each side.  There was flexion to 70 degrees 
with no pain, and in this regard, the physician commented 
that it was difficult for the veteran to bend beyond this due 
to his abdominal obesity and right knee pain.  Here the Board 
notes that 38 C.F.R. § 4.71a, Plate V (2005) shows that for 
VA purposes, the normal flexion of the thoracolumbar spine is 
from 0 to 90 degrees, normal extension is 
from 0 to 30 degrees, normal lateral flexion is 
from 0 to 30 degrees, and normal rotation is 
from 0 to 30 degrees.  Upon consideration of the evidence as 
a whole, the Board does not find that the overall picture is 
one representing moderate limitation of motion, which would 
be required for 20 percent rating under Diagnostic Code 5292.  

With respect to rating criteria based on lumbosacral strain, 
the evidence would not allow a 20 percent rating for 
lumbosacral strain much less a 40 percent rating.  Although 
the January 1997 examination showed loss of lateral spine 
motion, there is no evidence showing muscle spasm on extreme 
forward bending, which is required for a 20 percent rating.  
The evidence further does not meet the criteria for 
a 40 percent rating for lumbosacral strain.  While there was 
loss of lateral motion with osteoarthritic changes at the 
January 1997 examination, the veteran demonstrated full right 
and left lateral motion at the April 2001 examination.  The 
X-rays certainly showed narrowing and irregularity of joint 
space, but there was no indication of listing of the whole 
spine, and there was no showing of marked limitation of 
forward bending in a standing position.  There is no 
information concerning Goldthwaite's sign.  A VA physician 
who examined the veteran in July 2001 did note a hobbling 
gait, which he said was due to the effects of (already 
service-connected) right knee surgery as well as back 
problems.  The combination of X-ray evidence of narrowing and 
irregularity of joint space with the alteration of gait 
attributed in part to a right knee disability not at issue, 
does not, in the Board's judgment translate to the criteria 
for an increased rating under Diagnostic Code 5295.  

Regarding a rating in excess of 20 percent under the 
diagnostic code for intervertebral disc syndrome, VA General 
Counsel has determined that Diagnostic Code 5293 involves 
limitation of motion.  VAOPGCPREC 36-97 at Note 2. Neurologic 
findings include those at the February 1997 VA EMG study 
where the physician found right S1 radiculopathy and possible 
left S1 radiculopathy.  In addition, there was straight leg 
raising to 45 degrees on the right and straight leg raising 
to 55 degrees on the left noted at the April 2001 VA 
examination, and in July 2001 a VA neurologist noted 
diminished ankle jerks.  

These findings are mitigated by other clinical evidence, 
which shows that the clinical examiner in January 1997 
diagnosed only mild numbness of the back of the right thigh 
and knee and could elicit no motor or sensory deficit other 
than the veteran's occasional episodes of shooting pain, and 
that physician commented specifically that he did not believe 
that the veteran's claimed bowel incontinence was related to 
neurological involving the corda equina or spinal cord.  
Further, there was the April 2001 VA examination, where the 
physician said there was no clinical evidence of 
radiculopathy.  In addition, while the VA neurologist who 
examined the veteran in July 2001 commented that in addition 
to chronic lumbar pains, the veteran had a history of having 
developed numbness in the lower extremities in 1997 when he 
underwent coronary artery bypass grafting and part of his 
veins in both legs were harvested for the procedure.  He 
further noted that the veteran's diabetes was not controlled.  
Though he did not connect the statements, he also said there 
was atrophy of the right lower leg from disuse and the 
veteran had had exploratory surgery to the right knee.  

In the Board's opinion, the mild numbness in the lower 
extremities that may or may not be associated with the 
veteran's service-connected lumbar disability, the occasional 
episodes of shooting pain, and the diminished but not absent 
ankle jerks, do not represent the criteria for more than 
moderate intervertebral disc syndrome (IVDS) prior to 
September 26, 2003 (when the rating was 20 percent) or more 
than severe IVDS from that date.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective prior to September 23, 2002 
but applicable here after that date.  See VAOPGCPREC 3-2000.  
The preponderance of the evidence is against a finding of 
incapacitating episodes of IVDS having a total duration of 
more than 2 weeks.  See amendments to Code 5293, effective 
September 23, 2002).  Further, the record does not show, nor 
does the veteran contend, that a physician has prescribed bed 
rest for his service-connected lumbar spine disability 
precluding consideration of a rating under the rating 
criteria for intervertebral disc syndrome as revised 
effective September 26, 2003.  

Under none of the potentially applicable diagnostic codes has 
the Board found the evidence to meet the rating criteria for 
more than 10 percent rating are not met and, with 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, prior to September 26, 2003, the criteria for a 
rating in excess of the current 20 percent evaluation have 
not been met.  Under the principles of DeLuca, the Board must 
consider the veteran's complaints of pain as well as 
weakness, atrophy, and other manifestations that affect 
function.  Generally, the rating should address these 
manifestations as productive of additional loss of motion.  
In this regard, the Board notes that the evidence shows that 
during the period before September 26, 2003, the veteran had 
complained of chronic back pain for which he was prescribed a 
TENS unit, showed poorly developed musculature of the back, 
and wore a back brace for instability.  However, as to any 
effect on spinal motion, on examination only lateral flexion 
was noted to cause pain in 1997, but not in 2001, leaving 
clearly painful motion being only that associated with 
extension.  Further, the veteran did not describe flare-ups 
of symptoms that were noted in VA examinations or in 
outpatient records.  

In the Board's judgment, these findings support no more than 
an additional 10 percent rating under any of the potentially 
applicable diagnostic codes thereby precluding a rating in 
excess of 20 percent for the veteran's service-connected back 
disability prior to September 26, 2003.  In other words, 
because the veteran was able to maintain nearly full motion 
of the back in all planes except bending backwards, the 
evidence does not demonstrate that functional loss due to 
pain contemplated by 38 C.F.R. § 4.40, functional loss due to 
pain on movement of a joint contemplated by 38 C.F.R. § 4.45 
(which specifies that disturbance of locomotion and 
interference with sitting, standing and weight-bearing are 
related considerations), and painful motion with joint 
pathology addressed by 38 C.F.R. § 4.59, warrants more than 
an additional 10 percent rating, which would be required for 
a rating in excess of 20 percent under Diagnostic Codes 5003 
and 5292 for arthritis rated based on limitation of motion, 
Diagnostic Code 5293 for intervertebral disc syndrome, or 
Diagnostic Code 5295 for lumbosacral strain.  

(ii) from September 26, 2003

The next item for the Board's consideration is entitlement to 
a rating in excess of 40 percent for arthritis of the lumbar 
spine from September 26, 2003.  

In connection with determination of the appropriate rating 
for the veteran's service-connected lumbar spine disability, 
the Board notes that with respect to the application of prior 
rating criteria, the currently assigned 40 percent evaluation 
is the maximum rating available under former Diagnostic Codes 
5292 and 5295 pertaining to limitation of motion in the 
lumbar spine and lumbosacral strain.  As noted above, the 
Court has held that there is no basis for a rating higher 
than the maximum schedular rating for additional limitation 
of motion due to pain or functional loss under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  See VAOPGCPREC 36-97; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).Consequently, 
those codes need not be discussed further.  A higher rating 
(60 percent) is, however, potentially available under former 
Diagnostic Code 5293 pertaining to intervertebral disc 
syndrome.  

As noted earlier, a 40 percent rating may be granted under 
the old criteria for intervertebral disc syndrome that is 
severely disabling with recurring attacks and intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
Under that code, the maximum schedular rating of 60 percent 
is assigned for intervertebral disc disease which is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  A precedent opinion of VA's Office of General 
Counsel, VAOPGCPREC 36-97 (1997), held that Diagnostic Code 
5293 involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae. 

The veteran complains that his low back pain sometimes 
radiates down the right buttocks and down to the lateral leg.  
At the VA examination in April 2005, however, the examiner 
noted that monofilament sensorium was intact and that 
vibratory sensorium was reduced but not absent at the ankles 
and intact at the knees.  While there was demonstrable muscle 
spasm and sensation was diminished at the ankles, there is no 
medical evidence of an absent ankle jerk or other medical 
evidence showing neurological findings that the examiner 
associated with disc disease, which indicates that the 
veteran's service-connected lumbar spine disc disease had 
significantly progressed to the point where it was consistent 
with pronounced verses severe functional impairment.  In this 
regard, a 60 percent disability rating under the former 
Diagnostic Code 5293 contemplates pronounced intervertebral 
disc syndrome with little intermittent relief, and the 
veteran reports only that he sometimes experiences the 
radiating pain.  All in all, considering the absence of 
significant neurological findings, to include an absent ankle 
jerk or reflex, the Board has no basis to conclude the 
veteran's disability is pronounced in nature.  Therefore, the 
assignment of a 60 percent rating for pronounced 
intervertebral disc syndrome is not warranted under the old 
criteria.

As noted earlier, during the pendency of the veteran's appeal 
the regulations pertaining to the evaluation of spinal 
disabilities have twice been amended.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (effective September 23, 2002); 
and 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective 
September 26, 2003).  The September 2002 amendments did not 
change the criteria under Diagnostic Code 5292 or 5295.  The 
former amendments relate to the total duration of 
incapacitating episodes over the past 12 months.  Effective 
September 26, 2003, intervertebral disc syndrome was assigned 
a new diagnostic code number (5243), and the instructions 
with respect to the separate evaluation of neurologic and 
orthopedic in Note 1, following the General Rating Formula 
for Diseases and Injuries of the Spine, state that 
intervertebral disc syndrome (pre-operatively or post-
operatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under section 4.25.  

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four 
weeks; a 40 percent rating is warranted if the total duration 
is at least four weeks but less than six weeks; and a 60 
percent rating is warranted if the total duration is at least 
six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 as 
amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002), 
effective September 23, 2002.  The revised schedule does not 
provide for an evaluation higher than 60 percent.  

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  The term "chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so".  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005), Note (1).  

At the April 2005 VA examination, the veteran reported dull 
aching pain on a daily basis in the lower lumbar area and 
when asked about flare-ups he said that at least one time in 
the past year his back pain had been a ten and that during 
that time he rested and used heat and ice.  The evidence does 
not show, and the veteran has not reported, that a physician 
has prescribed bed rest.  

There is, therefore, not even a showing of intervertebral 
disc syndrome manifested by incapacitating episodes of a 
total duration is at least two weeks, the criteria for a 20 
percent evaluation under the revised criteria, nor is there 
any competent evidence of physician prescribed bed rest.

The most recent amendment to 38 C.F.R. § 4.71a changed the 
diagnostic codes for spine disorders to Diagnostic Codes 
5235 to 5243, and spine disorders are now rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  As noted earlier, the amended rating criteria now 
define normal range of motion for the various spinal 
segments for VA compensation purposes.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (2005).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  

As for a rating based on lumbar spine range of motion, 
because instability due to the veteran's knee problems, the 
relevant examination in April 2005 did not include 
measurements for spinal rotation thus precluding 
consideration of the combined ratings method.  The evidence 
does, however, show that flexion was to 40 degrees with 
fatigability, which would qualify for a 20 percent rating.  
Even with consideration of flexion limited to 20 to 
40 degrees due to pain and spasm on repetitive use, the 
maximum orthopedic rating with application of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, would be 40 percent.  Further, other 
than reduced vibratory sensorium at the ankles, the examiner 
at the April 2005 examination did not identify objective 
findings of neurological abnormalities.  There is no 
competent evidence of loss of bowel or bladder control 
associated with the service-connected back disability, and 
the medical evidence shows that the veteran's difficulty 
standing and instability were mainly associated with his 
knees.  The preponderance of the evidence is against a 
separate compensable rating for an associated neurological 
disability and there is no basis for a rating in excess of 60 
percent by assigning separate ratings for orthopedic and 
neurological disabilities due to the veteran's service-
connected lumbar spine disability.  

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  Extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in 
which there is an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards.  Here the current ratings assigned for the 
veteran's orthopedic and neurological manifestations of his 
thoracolumbar spine disabilities take into account 
significant functional impairment.  The rating criteria 
adequately compensate the degree of disability shown.  Such 
factors as marked interference with employment or frequent 
periods of hospitalization are not apparent.  Accordingly, a 
referral for consideration of an extraschedular rating is not 
warranted.  Id. 




Summary

The Board has found that the evidence supports a 
separate 10 percent rating for arthritis of the thoracic 
spine prior to April 23, 2001.  

The Board has further found that from April 23, 2001, the 
preponderance of the evidence is against a rating in excess 
of 20 percent for arthritis of the thoracic spine.  In 
addition, the preponderance of the evidence is against the 
award of a separate compensable rating based on a vertebral 
deformity.  Also, the preponderance of the evidence is 
against a rating in excess of 20 percent for arthritis of the 
lumbar spine prior to September 26, 2003, and from that date 
the preponderance of the evidence is against a rating in 
excess of 40 percent for arthritis of the lumbar spine.  
Under the circumstances, the benefit of the doubt doctrine 
does not apply, and these increase rating claims must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2005); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

A separate 10 percent rating for arthritis of the thoracic 
spine prior to April 23, 2001, is granted, subject to the 
rules and regulations governing the payment of VA monetary 
benefits.  

A rating in excess of 20 percent for arthritis of the 
thoracic spine from April 23, 2001, is denied.  

An additional 10 percent rating for vertebral deformity in 
the thoracic spine is denied.  

A rating in excess of 20 percent for arthritis of the lumbar 
spine prior to September 26, 2003, is denied.  

A rating in excess of 40 percent for arthritis of the lumbar 
spine from September 26, 2003, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


